DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS, see IDS filed 7/11/2022, 20pgs., have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action. 

Specification
The disclosure is objected to because of the following informalities: Page 1, ll. 4-22 recite a plurality of related applications, the specification should be updated to include the issued patent number for any application(s) that have now issued as patent.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “A device according to claim 11”, however claim 11 is related to a method, clarification is required. For the purposes of examination it has been interpreted to be a method according to claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-12 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/00938832 to Nemeh et al. (Nemeh) (cited by applicant).
In reference to at least claim 1
Nemeh teaches concurrent treatment of oral and systemic maladies in animals using electrical current which discloses a method comprising the steps of: providing a device including a body having an external surface (e.g. treatment apparatus 900 has a body having an external surface, Figs. 14-16) formed of a first electrically insulative resilient material (e.g. non-conductive material 960, Figs. 14-17A such as an insulative polymer, para. [0127]) and a first and second electrically conductive resilient material (e.g. conductive material portions 950, Figs. 14-17A para. [0127) wherein the first electrically conductive resilient material is in electrical communication with a first pole of a power source disposed in the body (e.g. plurality of cathodic electrodes 940 connected to a first pole of a power source, Figs. 17B, 18 para. [0126]-[0128]) and the second electrically conductive resilient material is in electrical communication with a second pole of the power source (e.g. plurality of anodic electrodes 942 connected to a second pole of the power source, Figs. 17B-18, para. [0126]-[0128]); and delivering the device to a mouth of a non-human animal to deliver between the first and second electrically conductive resilient material an electrical current sourced from the power source for a predetermined duration of time to reduce a bacterial concentration within the mouth (e.g. killing oral microbes including cavity-causing bacteria, reduces the amount of oral biofilm and/or viable oral bacteria in the mouth of the animal, para. [0002], [0020], [0023], [0051], [0056]-[0057], [0098]-[0107]).
In reference to at least claim 2
Nemeh discloses wherein the electrical current is sourced directly from the power source (e.g. sourced from the power source 932, Fig. 18, para. [0126], [0128]).
In reference to at least claim 3
Nemeh discloses wherein the electrical current is selected from the group consisting of alternating current and direct current (e.g. direct current or alternating current, para. [0105]-[0108],[0110],[0112],[0115]).
In reference to at least claim 4
Nemeh discloses wherein the electrical current is one of constant and pulsed (e.g. direct current or alternating current that is constant or pulsed, para. [0105]-[0108],[0110],[0112],[0115]).
In reference to at least claim 5
Nemeh discloses wherein the electrical current is provided at a current level of between about 50 microamps (µA) and about 500 microamps (µA) (e.g. may regulate the current that is delivered such as from 50 microamps to about 500 microamps, para. [0022], [0105]-[0108],[0110], [0112], [0115], [0126]). 
In reference to at least claim 6
Nemeh discloses wherein the current level is about 50 microamps to about 250 microamps (e.g. current level to the approximate range of 50 to 250 microamperes, para. [0050], [0052], [0067], [0078]). 
In reference to at least claim 7
Nemeh discloses wherein the current level is about 100 microamps (e.g. current level to the approximate range of 50 to 250 microamperes, para. [0050], [0052], [0067], [0078]). 
In reference to at least claim 9
Nemeh discloses wherein the first electrically insulative resilient material is disposed between the first electrically conductive resilient material and the second electrically conductive (e.g. non-conductive material 960 separates the conductive material portions 950, Figs. 14-17A such as an insulative polymer, para. [0127]). 
In reference to at least claim 10
Nemeh discloses wherein the first electrically conductive resilient material and the second electrically conductive resilient material are the same composition of material (e.g. conductive material portions 950, Figs. 14-17A para. [0127]).
In reference to at least claim 11 
Nemeh discloses wherein the first electrically insulative resilient material has a first durometer hardness and the first and second electrically conductive resilient material have a second durometer hardness (e.g. non-conductive material 960 can have the same or different durometer hardness as the conductive material portions 950, Figs. 14-17A, para. [0127]).
In reference to at least claim 12
Nemeh discloses wherein the first durometer hardness is substantially the same as the second durometer hardness (e.g. non-conductive material 960 separates can have the same or different durometer hardness as the conductive material portions 950, Figs. 14-17A, para. [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/00938832 to Nemeh et al. (Nemeh) in view of US Patent No. 4,802,444 to Markham et al. (Markham) (cited by applicant).
In reference to at least claim 8
Nemeh discloses a method according to claim 1. Nemeh further discloses that alternative shapes and configurations that maintain a spaced cathodic electrode and anodic electrode are within the scope of the present invention (e.g. paragraph [0125]) but does not explicitly teach the body at least partially comprises an hourglass shape.  
Markham teaches a therapeutic pet toy which discloses a dental hygienic pet toy that includes an hourglass shape with the external surface of the body comprising a plurality of circumferential ridges (e.g. 26, Figs. 1-2) located between the first end and the second end and extending annularly about a longitudinal axis (e.g. Figs. 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nemeh to include shaping the device to include an hourglass shape with circumferential ridges, as taught by Markham, in order to yield the predictable result of providing a shape that is designed to further improve animal dental health by scraping or scaling plaque and other debris from an animal's teeth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0038734 to Nemeh et al. which teaches systems and method for reducing or altering oral bacteria. US Patent No. 7,087,260 to Axelrod which teaches an animal chew toy with flossing ribs/projections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792